Citation Nr: 1505195	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right hip condition.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for renal dysfunction.

5. Entitlement to service connection for erectile dysfunction.

6. Entitlement to service connection for acne.

7.  Entitlement to an initial rating in excess of 10 percent for a psychiatric disorder characterized as depressive disorder and anxiety disorder NOS.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to November 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010, September 2010 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a Board videoconference hearing in December 2014.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In the May 2013 rating decision, the RO denied service connection for a right hip condition, hypertension, renal dysfunction, erectile dysfunction and acne.  The Veteran timely submitted a notice of disagreement in October 2013.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, these issues must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  Similarly, the Veteran raised disagreement with an August 2010 rating decision as to the initial grant of a 10 percent rating for his psychiatric disorder; this issue also requires a statement of the case.

With regard to the claim of service connection for a right knee disability, VA and private treatment records demonstrate medial and lateral meniscal tears in the right knee.  The appellant as provided a VA examination in August 2010.  The examiner diagnosed minimal degenerative joint disease of the right knee and determined that the condition was not related to military service.  However, the examiner failed to determine if the medial and lateral meniscal tears noted in treatment records are related to the appellant's military service.  As such, a new VA examination should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issues of entitlement to service connection for a right hip condition, hypertension, renal dysfunction, erectile dysfunction and acne and entitlement to an initial rating in excess of 10 percent for a psychiatric disorder characterized as depressive disorder and anxiety disorder NOS.

2. Schedule the Veteran for a VA examination to determine the etiology of his right knee disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

All necessary tests and studies should be conducted.  The examiner should identify all diagnosed right knee disabilities noted in the claims file and found on examination.  Thereafter, for all right knee disabilities noted, the examiner should respond to the following question:

Is it at least as likely as not (50 percent probability or more) that a right knee disability had its onset in service, or is otherwise related to military service?

The examiner is to specifically discuss the complaints of right knee pain noted in the Veteran's service treatment records and their relationship to any diagnosed right knee disability.  

The examiner must provide a complete rationale for any opinion provided.  The examiner must also consider the lay statements of record.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.

3. If the benefits sought on appeal are not granted, issue a supplemental statement of the case of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




